DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 4 sets forth a physical structure/configuration that is well beyond that which is disclosed within the Yamada reference (discussed in greater detail infra), which is the prior art closest to Applicant’s claimed invention, and there would be no obvious reason to modify Yamada to satisfy each of Applicant’s pertinent limitations, as such modifications would be likely to render the Yamada assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claim 4 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claim 1 recitation of “the recording layer laminated between the recording layer and the front covering layer” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
Claim 4 recites the limitation "the melting point of the polycarbonate".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3 and 5-8 are rejected as depending from rejected independent claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/057722 A1 to Yamada (“Yamada”), later published as U.S. Patent Application Publication No. 2018/0201046.  Note that all mentions of Yamada herein shall pertain to the U.S. publication.
	Regarding claim 1, Yamada anticipates a laminate (e.g. anti-counterfeiting structure 10, as shown in figs. 1-12), comprising: i) a recording layer (e.g. allochroic layer 11, containing discolored part 11c as discussed at para. 82 and shown in figs. 7-9); ii) a translucent (per para. 191-193, coating layer 14 is formed of a light-transmissible resin) front covering layer (e.g. coating layer 14); and, iii) a security foil (e.g. intermediate layer 15 and optical device 13, together, as shown in fig. 1) having a thickness of 1/5 or less of a thickness (per para. 31, the thickness of each layer is exaggerated for convenience of illustration; accordingly, thicknesses may be designated as desired) of the recording layer (11) laminated 
	Regarding claim 2, Yamada anticipates the laminate of claim 1, wherein the recording layer (11) includes an irradiated portion (e.g. discolored part 11c, as shown in fig. 9, which are formed via irradiation by laser 20 per para. 69) in a region covered by (fig. 9) the security foil (15 and 13, together) as viewed in the thickness direction (fig. 9) of the laminate (10).
	Regarding claim 3, Yamada anticipates the laminate of claim 1, wherein i) the recording layer (11) comprises polycarbonate (para. 172); and ii) the protective layer (12a) comprises a resin (para. 102-103) having a carbonate bond (para. 103), a urethane bond or an ester bond.
	Regarding claim 5, Yamada anticipates the laminate of claim 1, wherein i) the relief layer (15) comprises at least one material from a first material group consisting of polymethylmethacrylate (para. 160), cyclic polyolefin (para. 118) and melamine;-36-Atty. Dkt. No.: 106915-0401 ii) the protective layer (12a) comprises at least one material from a second material group consisting of polyurethane, polymethyl acrylate, polyester, acid-
	Regarding claim 6, Yamada anticipates the laminate of claim 1, wherein the relief surface (aforementioned upper surface of intermediate layer 15) has at least one of properties of diffracting light that is incident on the relief surface (per para. 4, OVD 13 may include a diffraction grating as desired), preventing or reducing reflection of light that is incident on (per para. 7, OVD 13 may prevent reflection of light) the relief surface (aforementioned upper surface of intermediate layer 15), isotropically reflecting light that is incident on the relief surface, anisotropically reflecting light that is incident on the relief surface, collecting light that is incident on the relief surface, and reflecting specific polarized light included in light that is incident on the relief surface.
	Regarding claim 7, Yamada anticipates the laminate of claim 1, wherein i) the front covering layer (14) transmits part or all of (fig. 5; note the manner in which laser beam LB is transmitted through coating layer 14) the wavelength range of infrared light (e.g. infrared laser light of discussed at para. 206); and ii) the security foil (15 and 13, together) transmits part or all of (fig. 5; note the manner in which laser beam LB is transmitted through intermediate layer 15 and optical device 13) the wavelength range of infrared light (aforementioned infrared laser light of discussed at para. 206).
	Regarding claim 8, Yamada anticipates a verification (e.g. information authentication medium discussed at para. 6) comprising a laminate of claim 1, and a support layer (e.g. base material 17) that reinforces (para. 43) the laminate (10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada.
	Regarding claim 9, Yamada discloses a method of producing (para. 29) a laminate (e.g. anti-counterfeiting structure 10, as shown in figs. 1-12), comprising the steps of: i) preparing a recording layer (e.g. allochroic layer 11, containing discolored part 11c as discussed at para. 82 and shown in figs. 7-9) and a front covering layer (e.g. coating layer 14); ii) sealing (fig. 1) a security foil (e.g. intermediate layer 15 and optical device 13, together, as shown in fig. 1) between (fig. 1) the recording layer (11) and the front covering layer (14) so as to be located inside (fig. 1) outer edges (e.g. left and right edges, as shown in fig. 1) of the recording layer (11) and the front covering layer (14), the security foil (15 and 13, together) having a thickness of 1/5 or less of a thickness (per para. 31, the thickness of each layer is exaggerated for convenience of illustration; accordingly, thicknesses may be designated as desired) of the recording layer (11), the security foil (15 and 13, together) including (fig. 1) a relief layer (e.g. intermediate layer 15) having a relief surface (e.g. upper surface of intermediate layer 15, as shown in fig. 1) and a protective layer (e.g. foamable layer 12a) covering (fig. 1) the relief surface (aforementioned upper surface of intermediate layer 15); and, iii) the recording layer (11), the front covering layer (14) and the security foil (15 and 13, together) being in a state where the security foil (15 and 13, together) is disposed between (fig. 1) the recording layer (11) and the front covering layer (14) to form a laminate (10) sealing (fig. 1) the security foil (15 and 13, together) with the recording layer (11) and the front covering layer (14), wherein -37-Atty. Dkt. No.: 106915-04011) an adhesion strength (e.g. interlayer adhesiveness discussed at para. 162) between the security foil (15 and 13, together) and the recording layer (11) is higher than (figs. 1 and 9; also note the presence of adhesive layer 16 attaching the assembly to allochroic layer 11, whereas layer 
	Yamada does not disclose the concept of applying heat and pressure to the recording layer (11), the front covering layer (14) and the security foil (15 and 13, together), all together.
	However, Yamada fig. 11 and para. 181 does teach the concept of providing a heated hot stamp (H) configured to apply heat and pressure to some components of the assembly (fig. 1).
	Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to utilize the Yamada hot stamp H to heat and press the entire anti-counterfeiting structure 10, in order to provide the benefit of yielding a resultant stronger overall assembly, with its respective layers better adhered/secured to each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637